Exhibit 10.40



CELL SOURCE, INC.


2019 EQUITY INCENTIVE PLAN


This Cell Source, Inc. 2019 Equity Incentive Plan (the “Plan”) is effective as
of August 13, 2019 (the “Effective Date”)



1.
Purposes and Eligibility.





(a)
General Purpose. The purposes of this Plan are (i) to enable Cell Source, Inc.,
a Nevada corporation, (the “Company”) and its Affiliates to attract and retain
the types of Employees, Directors and Consultants who will contribute to the
Company’s long range success; (ii) provide incentives that align the interests
of Employees, Directors and Consultants with those of the shareholders of the
Company; and (iii) promote the success of the Company’s business.





(b)
Eligible Award Recipients. The persons eligible to receive Awards are the
Employees, Consultants and Directors of the Company and its Affiliates, and such
other individuals designated by the Administrator who are reasonably expected to
become Employees, Consultants and Directors after the receipt of Awards.





(c)
Available Awards. The Plan permits the grant of Incentive Stock Options,
Nonstatutory Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Awards and other Awards.




2.
Definitions.





(a)
“Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.





(b)
“Affiliate” means a corporation or other entity that, directly or through one or
more intermediaries, controls, is controlled by or is under common control with,
the Company.





(c)
“Applicable Laws” means the requirements relating to or implicated by the
administration of the Plan and Awards under applicable U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted, and the
applicable laws of any foreign country or jurisdiction where Awards are granted
under the Plan.





(d)
“Award” means, individually or collectively, a right granted under the Plan,
including an Incentive Stock Option, a Nonqualified Stock Option, a Stock
Appreciation Right, an award of Restricted Stock, or an award of Restricted
Stock Units.





(e)
“Award Agreement” means the written agreement, contract, certificate or other
instrument or document setting forth the terms and conditions applicable to an
individual Award granted under the Plan, which may, in the discretion of the
Company, be transmitted electronically to any Participant. Each Award Agreement
shall be subject to the terms and conditions of the Plan.




--------------------------------------------------------------------------------





(f)
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular Person, such Person shall be deemed to have
beneficial ownership of all securities that such Person has the right to acquire
by conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time. The terms
“Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.





(g)
“Board” means the Board of Directors of the Company.





(h)
“Change in Control” means the occurrence of any of the following events:





(i)
A change in the ownership of the Company which occurs on the date that any one
person, or more than one person acting as a group (“Person”), acquires ownership
of the stock of the Company that, together with the stock held by such Person,
constitutes more than 50% of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change of Control: (A) any
acquisition by the Company or any Affiliate, (B) any acquisition by any employee
benefit plan sponsored or maintained by the Company or any Subsidiary, (C) any
acquisition which complies with clauses, (A), (B) and (C) of subsection (v) of
this definition or (D) in respect of an Award held by a particular Participant,
any acquisition by the Participant or any group of persons including the
Participant (or any entity controlled by the Participant or any group of persons
including the Participant); or





(ii)
If the Company has a class of securities registered pursuant to Section 12 of
the Exchange Act, a change in the effective control of the Company which occurs
on the date that a majority of members of the Board is replaced during any
twelve (12) month period by Directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election. For purposes of this clause (ii), if any Person is
considered to be in effective control of the Company, the acquisition of
additional control of the Company by the same Person will not be considered a
Change in Control;





(iii)
A change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
For purposes of this subsection (iii), gross fair market value means the value
of the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets;





(iv)
The date which is ten (10) business days prior to the consummation of a complete
liquidation or dissolution of the Company; or



2

--------------------------------------------------------------------------------





(v)
The consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company that
requires the approval of the Company’s shareholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (A) more
than 50% of the total voting power of (1) the entity resulting from such
Business Combination (the “Surviving Company”), or (2) if applicable, the
ultimate parent entity that directly or indirectly has Beneficial Ownership of
sufficient voting securities eligible to elect a majority of the members of the
board of directors (or the analogous governing body) of the Surviving Company
(the “Parent Company”), is represented by the Outstanding Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of the Outstanding Company Voting Securities
among the holders thereof immediately prior to the Business Combination; (B) no
Person (other than any employee benefit plan sponsored or maintained by the
Surviving Company or the Parent Company) is or becomes the Beneficial Owner,
directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors of the Parent Company (or the analogous governing body) (or, if there
is no Parent Company, the Surviving Company); and (C) at least a majority of the
members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company)
following the consummation of the Business Combination were Board members at the
time of the Board’s approval of the execution of the initial agreement providing
for such Business Combination.





(i)
“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
section of the Code herein shall be deemed to include a reference to any
regulations promulgated thereunder, and any successor or amended section of the
Code.





(j)
“Committee” means a committee of one or more Directors appointed by the Board to
administer the Plan in accordance with Section 4 hereof.





(k)
“Common Stock” means the common stock, par value $0.001 of the Company, or such
other securities of the Company as may be designated by the Administrator from
time to time in substitution thereof.





(l)
“Company” means Cell Source, Inc., a Nevada corporation, or any successor
thereto.





(m)
“Consultant” means any individual or entity that performs bona fide services to
the Company or an Affiliate, other than as an Employee or Director.





(n)
“Director” means a member of the Board.



3

--------------------------------------------------------------------------------





(o)
“Disability” means, unless the applicable Award Agreement provides otherwise,
that the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment; provided,
however, that for purposes of determining the term of an Incentive Stock Option,
the term Disability shall have the meaning ascribed to it under Section 22(e)(3)
of the Code. The determination of whether an individual has a Disability shall
be determined under procedures established by the Administrator. Except in
situations where the Administrator is determining Disability for purposes of the
term of an Incentive Stock Option within the meaning of Section 22(e)(3) of the
Code, the Administrator may rely on any determination that a Participant is
disabled for purposes of benefits under any long-term disability plan maintained
by the Company or any Affiliate in which a Participant participates.





(p)
“Employee” means any person, including an officer or Director, employed by the
Company or an Affiliate, provided, that, for purposes of determining eligibility
to receive Incentive Stock Options, an Employee shall mean an employee of the
Company or a parent or subsidiary corporation within the meaning of Section 424
of the Code. Mere service as a Director or payment of a director’s fee by the
Company or an Affiliate will not be sufficient to constitute “employment” by the
Company or an Affiliate.





(q)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.





(r)
“Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
higher or lower exercise prices and different terms), Awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
reduced or increased. The Administrator will determine the terms and conditions
of any Exchange Program in its sole discretion.





(s)
“Fair Market Value” means, as of any date, the value of the Common Stock as
determined as follows. If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation, the New York
Stock Exchange or the NASDAQ Stock Market, the Fair Market Value shall be the
closing price of a share of Common Stock as quoted on such exchange or system on
the day of determination (or if no sales were reported the closing price on the
date immediately preceding such date). In the absence of an established market
for the Common Stock, the Fair Market Value shall be determined in good faith by
the Administrator and such determination shall be conclusive and binding on all
persons.





(t)
“Grant Date” means the date on which the Administrator adopts a resolution, or
takes other appropriate action, expressly granting an Award to a Participant
that specifies the key terms and conditions of the Award or, if a later
effective date is set forth in such resolution, then such effective date as is
set forth in such resolution.





(u)
“Incentive Stock Option” means an Option that is designated by the Administrator
as an incentive stock option within the meaning of Section 422 of the Code and
that meets the requirements set out in the Plan.





(v)
“Nonstatutory Stock Option” means an Option that by its terms does not qualify
or is not intended to qualify as an Incentive Stock Option.



4

--------------------------------------------------------------------------------





(w)
“Option” means an Incentive Stock Option or a Nonstatutory Stock Option granted
pursuant to the Plan.





(x)
“Optionholder” means a person to whom an Option is granted pursuant to the Plan
or, if applicable, such other person who holds an outstanding Option.





(y)
“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Code Section 424(e).





(z)
“Participant” means an eligible person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.





(aa)
“Performance Award” means an award granted pursuant to Section 10.





(bb)
“Performance Goals” means, for a Performance Period, the one or more goals
established by the Administrator for the Performance Period based upon business
criteria or other performance measures determined by the Administrator in its
discretion.





(cc)
“Performance Period” means the one or more periods of time not less than one
fiscal quarter in duration, as the Administrator may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to and the payment of an Award.





(dd)
“Period of Restriction” means the period during which the transfer of Shares of
Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture. Such restrictions may be based on
the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator. (ee) “Permitted
Transferee” means: (i) a member of the Optionholder’s immediate family (child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law,  father-in-law,  son-in-law, 
daughter-in-law,  brother-in-law, or sister-in-law, including adoptive
relationships), (ii) any person sharing the Optionholder’s household (other than
a tenant or employee), (iii) a trust in which these persons have more than 50%
of the Beneficial Ownership interest, (iv) a foundation in which these persons
(or the Optionholder) control the management of assets, and (v) any other entity
in which these persons (or the Optionholder) own more than 50% of the voting
interests; and (vi) such other transferees as may be permitted by the
Administrator in its sole discretion.





(ee)
“Permitted Transferee” means: (i) a member of the Optionholder’s immediate
family (child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships), (ii) any person sharing the Optionholder’s household (other than
a tenant or employee), (iii) a trust in which these persons have more than 50%
of the Beneficial Ownership interest, (iv) a foundation in which these persons
(or the Optionholder) control the management of assets, and (v) any other entity
in which these persons (or the Optionholder) own more than 50% of the voting
interests; and (vi) such other transferees as may be permitted by the
Administrator in its sole discretion.





(ff)
“Person” means a person as defined in Section 13(d)(3) of the Exchange Act.



5

--------------------------------------------------------------------------------





(gg)
“Plan” means this Cell Source, Inc. 2019 Equity Incentive Plan.





(hh)
“Restricted Stock” means Shares issued pursuant to an Award of Restricted Stock
under Section 8 of the Plan, or issued pursuant to the early exercise of an
Option.





(ii)
“Restricted Stock Unit” means a bookkeeping entry representing an amount equal
to the Fair Market Value of one Share, granted pursuant to Section 9. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.





(jj)
“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.





(kk)
“Service Provider” means an Employee, Director or Consultant.





(ll)
“Share” means a share of the Common Stock, as adjusted in accordance with
Section 15 of the Plan.





(mm)
“Stock Appreciation Right” means the right pursuant to an Award granted under
Section 7 to receive, upon exercise, an amount payable in cash or shares equal
to the number of shares subject to the Stock Appreciation Right that is being
exercised multiplied by the excess of (a) the Fair Market Value of a share of
Common Stock on the date the Award is exercised, over (b) the exercise price
specified in the Stock Appreciation Right Award Agreement.





(nn)
“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Code Section 424(f).




3.
Stock Subject to the Plan.





(a)
Stock Subject to the Plan.  Subject to the provisions of Section 15 of the Plan,
the maximum aggregate number of Shares that may be subject to Awards and sold
under the Plan is Seven Million Nine Hundred Thousand (7,900,000) Shares.





(b)
Automatic Share Reserve Increase. The number of Shares available for issuance
under the Plan will be increased on the first day of each fiscal year of the
Company beginning with the 2020 fiscal year and ending with the 2028 fiscal
year, in an amount equal to the least of (i) 3% of the outstanding Shares on the
last business day of the immediately preceding fiscal year or (iii) such number
of Shares determined by the Board.





(c)
Lapsed Awards. If an Award outstanding under the Plan expires or becomes
unexercisable without having been exercised in full, is surrendered pursuant to
an Exchange Program, or is forfeited to or repurchased by the Company due to the
failure to vest, then the unpurchased Shares (or forfeited or repurchased
Shares) which were subject thereto will become available for future grant or
sale under the Plan (unless the Plan has terminated). With respect to Stock
Appreciation Rights, only Shares actually issued pursuant to a Stock
Appreciation Right will cease to be available under the Plan; all remaining
Shares under Stock Appreciation Rights will remain available for future grant or
sale under the Plan (unless the Plan has terminated). Shares that have actually
been issued under the Plan under any




6

--------------------------------------------------------------------------------







Award will not be returned to the Plan and will become available for future
distribution under the Plan; provided, however, that if Shares issued pursuant
to an Award are repurchased by the Company or are forfeited to the Company due
to the failure to vest, such Shares will become available for future grant under
the Plan. Shares used to pay the exercise price of an Award or to satisfy the
tax withholding obligations related to an Award will not become available for
future grant or sale under the Plan. To the extent that an Award under the Plan
is paid out in cash rather than Shares, such cash payment will not result in
reducing the number of Shares available for issuance under the Plan.
Notwithstanding the foregoing and, subject to adjustment as provided in Section
15, the maximum number of Shares that may be issued upon the exercise of
Incentive Stock Options will equal the aggregate Share number stated in Section
3(a), plus, to the extent allowable under Code Section 422 and the Treasury
Regulations promulgated thereunder, any Shares that become available for
issuance under the Plan pursuant to Section 3(b).



(d)
Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan. Shares of Common Stock available for
distribution under the Plan may consist, in whole or part, of authorized but
unissued shares, or reacquired Common Stock.




4.
Administration of the Plan.





(a)
Procedure.





(i)
Multiple Administrative Bodies.  Different persons may administer the Plan with
respect to different groups of Service Providers.





(ii)
Rule 16b-3. To the extent desirable to qualify transactions hereunder as exempt
under Rule 16b-3, the transactions contemplated hereunder will be structured to
satisfy the requirements for exemption under Rule 16b-3.





(iii)
Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) in the Board’s sole discretion, a
Committee, which Committee will be constituted to satisfy Applicable Laws.





(b)
Powers of the Administrator. Subject to the provisions of the Plan, Applicable
Laws, and, in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator will have the authority, in
its discretion:





(i)
to construe and interpret the Plan and apply its provisions;





(ii)
to prescribe, amend and rescind rules and regulations relating to the
administration of the Plan, including rules and regulations relating to
sub-plans established for the purpose of satisfying applicable foreign laws or
for qualifying for favorable tax treatment under applicable foreign laws;





(iii)
to authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;





(iv)
to delegate its authority to one or more officers of the Company with respect to
Awards that do not involve “insiders” within the meaning of Section 16 of the
Exchange Act;



7

--------------------------------------------------------------------------------





(v)
to determine when Awards are to be granted under the Plan and the applicable
Grant Date;





(vi)
from time to time to select, subject to the limitations set forth in this Plan,
those eligible Award recipients to whom Awards shall be granted;





(vii)
to determine the number of Shares to be covered by each Award;





(viii)
to determine whether each Option is to be an Incentive Stock Option or a
Nonqualified Stock Option;





(ix)
to approve forms of Award Agreements for use under the Plan;





(x)
to determine the terms and conditions, not inconsistent with the terms of the
Plan, of each Award, including but not limited to, the exercise price, the time
or times when Awards may be exercised (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, any
Performance Goals over any Performance Periods, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator will determine;





(xi)
to modify or amend any outstanding Awards, including for the purpose of
modifying the time or manner of vesting, or the term of any outstanding Award,
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards and to extend the maximum term
of an Option (subject to Section 6(d)); provided, however, that if any such
amendment would impair a Participant’s rights or increase a Participant’s
obligations under his or her Award or creates or increases a Participant’s
federal income tax liability with respect to an Award, such amendment shall also
be subject to the Participant’s consent;





(xii)
to modify the purchase price or the exercise price of any outstanding Award,
provided that if the modification effects a repricing, shareholder approval
shall be required before the repricing is effective;





(xiii)
to determine the duration and purpose of leaves of absences which may be granted
to a Participant without constituting termination of their employment for
purposes of the Plan, which periods shall be no shorter than the periods
generally applicable to Employees under the Company’s employment policies;





(xiv)
to make decisions with respect to outstanding Awards that may become necessary
upon a change in corporate control or an event that triggers anti-dilution
adjustments; (xv) to allow Participants to satisfy withholding tax obligations
in a manner prescribed in Section 16;





(xv)
to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;





(xvi)
to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that otherwise would be due to such Participant under an
Award;



8

--------------------------------------------------------------------------------





(xvii)
to interpret, administer, reconcile any inconsistency in, correct any defect in
and/or supply any omission in the Plan and any instrument or agreement relating
to, or Award granted under, the Plan; and





(xviii)
to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.





(c)
Effect of Administrator’s Decision. All decisions made by the Administrator
pursuant to the provisions of the Plan shall be final and binding on the
Company, and all Participants and any other holders of Awards, unless such
decisions are determined by a court having jurisdiction to be arbitrary and
capricious.





(d)
Delegation. The Committee or, if no Committee has been appointed, the Board may
delegate administration of the Plan to a committee or committees of one or more
members of the Board, and the term “Administrator” shall apply to any person or
persons to whom such authority has been delegated. The Committee shall have the
power to delegate to a subcommittee any of the administrative powers the
Committee is authorized to exercise (and references in this Plan to the Board,
the Committee or the Administrator shall include the committee or subcommittee
for the duration of such delegation), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may abolish the Committee at any time and revest in
the Board the administration of the Plan. The members of the Committee shall be
appointed by and serve at the pleasure of the Board. From time to time, the
Board may increase or decrease the size of the Committee, add additional members
to, remove members (with or without cause) from, appoint new members in
substitution therefor, and fill vacancies, however caused, in the Committee. The
Committee shall act pursuant to a vote of the majority of its members or, in the
case of a Committee comprised of only two members, the unanimous consent of its
members, whether present or not, or by the written consent of the majority of
its members and minutes shall be kept of all of its meetings and copies thereof
shall be provided to the Board. Subject to the limitations prescribed by the
Plan and the Board, the Committee may establish and follow such rules and
regulations for the conduct of its business as it may determine to be advisable.





(e)
In addition to such other rights of indemnification as they may have as
Directors or members of the Committee or otherwise, and to the extent allowed by
Applicable Laws, each person who is, either individually or as a member of the
Board or a Committee, covered by the term Administrator, shall be indemnified by
the Company against the reasonable expenses, including attorney’s fees, actually
incurred in connection with any action, suit or proceeding or in connection with
any appeal therein, to which the Committee may be party by reason of any action
taken or failure to act under or in connection with the Plan or any Award
granted under the Plan, and against all amounts paid by such person in
settlement thereof (provided, however, that the settlement has been approved by
the Company, which approval shall not be unreasonably withheld) or paid by such
person in satisfaction of a judgment in any such action, suit or proceeding,
except in relation to matters as to which it shall be adjudged in such action,
suit or proceeding that such person did not act in good faith and in a manner
which such person reasonably believed to be in the best interests of the
Company, or in the case of a criminal proceeding, had no reason to believe that
the conduct complained of was unlawful; provided, however, that within 60 days
after the institution of any such action, suit or proceeding, such person shall,
in writing, offer the Company the opportunity at its own expense to handle and
defend such action, suit or proceeding.



9

--------------------------------------------------------------------------------




5.
Eligibility.  Nonstatutory Stock Options, Stock Appreciation Rights, Restricted
Stock, and Restricted Stock Units may be granted to Service Providers. Incentive
Stock Options may be granted only to Employees.




6.
Stock Options.





(a)
Grant of Options. Subject to the terms and provisions of the Plan, the
Administrator, at any time and from time to time, may grant Options in such
amounts as the Administrator, in its sole discretion, will determine.





(b)
Option Agreement. Each Award of an Option will be evidenced by an Award
Agreement that will specify the exercise price, the term of the Option, the
number of Shares subject to the Option, the exercise restrictions, if any,
applicable to the Option, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.





(c)
Limitations. Each Option will be designated in the Award Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. Notwithstanding such
designation, however, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds one hundred thousand dollars
($100,000), such Options will be treated as Nonstatutory Stock Options. For
purposes of this Section 6(c), Incentive Stock Options will be taken into
account in the order in which they were granted, the Fair Market Value of the
Shares will be determined as of the time the Option with respect to such Shares
is granted, and calculation will be performed in accordance with Section 422 of
the Code. No Incentive Stock Option may be issued more than ten years following
the earlier of (i) the date of adoption or (ii) the most recent date of approval
of this Plan by the Company’s shareholders, except as permitted by Section 422
of the Code.





(d)
Term of Option. The term of each Option will be stated in the Award Agreement;
provided, however, that the term will be no more than ten (10) years from the
Grant Date thereof. In the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the Grant Date or such
shorter term as may be provided in the Award Agreement.





(e)
Option Exercise Price and Consideration.





(i)
Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to the exercise of an Option will be determined by the Administrator,
but will be no less than one hundred percent (100%) of the Fair Market Value per
Share on the Grant Date. In addition, in the case of an Incentive Stock Option
granted to an Employee who owns stock representing more than ten percent (10%)
of the voting power of all classes of stock of the Company or any Parent or
Subsidiary, the per Share exercise price will be no less than one hundred ten
percent (110%) of the Fair Market Value per Share on the Grant Date.
Notwithstanding the foregoing provisions of this Section 6(e)(i), Options may be
granted with a per Share exercise price of less than one hundred percent (100%)
of the Fair Market Value per Share on the Grant Date pursuant to a transaction
described in, and in a manner consistent with, Code Section 424(a).



10

--------------------------------------------------------------------------------





(ii)
Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.





(iii)
Form of Consideration. The Administrator will determine the acceptable form of
consideration for exercising an Option, including the method of payment. In the
case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of: (1) cash; (2) check; (3) other Shares, provided that such
Shares have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which such Option will be exercised and
provided further that accepting such Shares will not result in any adverse
accounting consequences to the Company, as the Administrator determines in its
sole discretion; (4) consideration received by the Company under cashless
exercise program (whether through a broker or otherwise) implemented by the
Company in connection with the Plan; (5) by net exercise, (6) such other
consideration and method of payment for the issuance of Shares to the extent
permitted by Applicable Laws, or (7) any combination of the foregoing methods of
payment. In making its determination as to the type of consideration to accept,
the Administrator will consider if acceptance of such consideration may be
reasonably expected to benefit the Company.





(f)
Exercise of Option.





(i)
Procedure for Exercise; Rights as a Stockholder. Any Option granted hereunder
will be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Award Agreement. An Option may not be exercised for a fraction of a Share.



An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable tax
withholding). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 15 of
the Plan.


11

--------------------------------------------------------------------------------



Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.




(ii)
Termination of Relationship as a Service Provider. If a Participant ceases to be
a Service Provider, other than upon the Participant’s termination as the result
of the Participant’s death or Disability, the Participant may exercise his or
her Option within thirty (30) days of termination, or such longer period of time
as is specified in the Award Agreement (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement) to
the extent that the Option is vested on the date of termination. Unless
otherwise provided by the Administrator, if on the date of termination the
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option will revert to the Plan. If after termination
the Participant does not exercise his or her Option within the time specified by
the Administrator, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.





(iii)
Disability of Participant. If a Participant ceases to be a Service Provider as a
result of the Participant’s Disability, the Participant may exercise his or her
Option within six (6) months of termination, or such longer period of time as is
specified in the Award Agreement (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement) to the extent the
Option is vested on the date of termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan. If after termination the Participant does not
exercise his or her Option within the time specified herein, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.





(iv)
Death of Participant. If a Participant dies while a Service Provider, the Option
may be exercised within six (6) months following the Participant’s death, or
within such longer period of time as is specified in the Award Agreement (but in
no event later than the expiration of the term of such Option as set forth in
the Award Agreement) to the extent that the Option is vested on the date of
death, by the Participant’s designated beneficiary, provided such beneficiary
has been designated prior to the Participant’s death in a form acceptable to the
Administrator. If no such beneficiary has been designated by the Participant,
then such Option may be exercised by the personal representative of the
Participant’s estate or by the person(s) to whom the Option is transferred
pursuant to the Participant’s will or in accordance with the laws of descent and
distribution. Unless otherwise provided by the Administrator, if at the time of
death Participant is not vested as to his or her entire Option, the Shares
covered by the unvested portion of the Option will immediately revert to the
Plan. If the Option is not so exercised within the time specified herein, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.



12

--------------------------------------------------------------------------------





(g)
Transferability.  (i) An Incentive Stock Option shall not be transferable except
by will or by the laws of descent and distribution and shall be exercisable
during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Administrator, in a form satisfactory to the Administrator,
designate a third party who, in the event of the death of the Optionholder,
shall thereafter be entitled to exercise the Option. (ii) A Nonstatutory Stock
Option may, in the sole discretion of the Administrator, be transferable to a
Permitted Transferee, upon written approval by the Administrator to the extent
provided in the Award Agreement. If the Nonstatutory Stock Option does not
provide for transferability, then the Nonstatutory Stock Option shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.




7.
Stock Appreciation Rights.





(a)
Grant of Stock Appreciation Rights. Subject to the terms and conditions of the
Plan, a Stock Appreciation Right may be granted to Service Providers at any time
and from time to time as will be determined by the Administrator, in its sole
discretion.





(b)
Number of Shares. The Administrator will have complete discretion to determine
the number of Shares subject to any Award of Stock Appreciation Rights.





(c)
Exercise Price and Other Terms. The per Share exercise price for the Shares that
will determine the amount of the payment to be received upon exercise of a Stock
Appreciation Right as set forth in Section 7(f) will be determined by the
Administrator and will be no less than one hundred percent (100%) of the Fair
Market Value per Share on the Grant Date. Otherwise, the Administrator, subject
to the provisions of the Plan, will have complete discretion to determine the
terms and conditions of Stock Appreciation Rights granted under the Plan.





(d)
Stock Appreciation Right Agreement. Each Stock Appreciation Right grant will be
evidenced by an Award Agreement that will specify the exercise price, the term
of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.





(e)
Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement. Notwithstanding the
foregoing, the rules of Section 6(d) relating to the maximum term and Section
6(f) relating to exercise also will apply to Stock Appreciation Rights.





(f)
Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:





(i)
The difference between the Fair Market Value of a Share on the date of exercise
over the exercise price; times



13

--------------------------------------------------------------------------------





(ii)
The number of Shares with respect to which the Stock Appreciation Right is
exercised.



At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.




(g)
Transferability. Except as provided in this Section 8 or as the Administrator
determines, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction.




8.
Restricted Stock.





(a)
Grant of Restricted Stock. Subject to the terms and provisions of the Plan, the
Administrator, at any time and from time to time, may grant Shares of Restricted
Stock to Service Providers in such amounts as the Administrator, in its sole
discretion, will determine.





(b)
Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced by
an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Unless the Administrator determines otherwise,
the Company as escrow agent will hold Shares of Restricted Stock until the
restrictions on such Shares have lapsed.





(c)
Transferability. Except as provided in this Section 8 or as the Administrator
determines, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction.





(d)
Other Restrictions. The Administrator, in its sole discretion, may impose such
other restrictions on Shares of Restricted Stock as it may deem advisable or
appropriate.





(e)
Removal of Restrictions. Except as otherwise provided in this Section 8, Shares
of Restricted Stock covered by each Restricted Stock grant made under the Plan
will be released from escrow as soon as practicable after the last day of the
Period of Restriction or at such other time as the Administrator may determine.
The Administrator, in its discretion, may accelerate the time at which any
restrictions will lapse or be removed.





(f)
Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.





(g)
Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless the
Administrator provides otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.



14

--------------------------------------------------------------------------------





(h)
Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.




9.
Restricted Stock Units.





(a)
Grant. Restricted Stock Units may be granted at any time and from time to time
as determined by the Administrator. After the Administrator determines that it
will grant Restricted Stock Units, it will advise the Participant in an Award
Agreement of the terms, conditions, and restrictions related to the grant,
including the number of Restricted Stock Units.





(b)
Vesting Criteria and Other Terms. The Administrator will set vesting criteria in
its discretion, which, depending on the extent to which the criteria are met,
will determine the number of Restricted Stock Units that will be paid out to the
Participant. The Administrator may set vesting criteria based upon the
achievement of Company-wide, business unit, or individual goals (including, but
not limited to, continued employment or service), or any other basis determined
by the Administrator in its discretion.





(c)
Earning Restricted Stock Units. Upon meeting the applicable vesting criteria,
the Participant will be entitled to receive a payout as determined by the
Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.





(d)
Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement. The Administrator, in its sole discretion,
may settle earned Restricted Stock Units in cash, Shares, or a combination of
both.





(e)
Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.




10.
Performance Awards. The Administrator is authorized to grant Performance Awards
to Participants with the following terms and conditions and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Administrator shall determine:





(a)
Performance Awards may be denominated as a cash amount, number of Shares or a
combination thereof and are Awards which may be earned upon achievement or
satisfaction of performance conditions specified by the Administrator. In
addition, the Administrator may specify that any other Award shall constitute a
Performance Award by conditioning the right of a Participant to exercise the
Award or have it settled, and the timing thereof, upon achievement or
satisfaction of such Performance Goals over such Performance Periods as may be
specified by the Administrator. The Administrator may use such business criteria
and other measures of performance as it may deem appropriate in establishing any
Performance Goals. Subject to the terms of the Plan, the Performance Goals to be
achieved during any Performance Period, the length of any Performance Period,
the amount of any Performance Award granted and the amount of any payment or
transfer to be made pursuant to any Performance Award shall be determined by the
Administrator.



15

--------------------------------------------------------------------------------



Each Performance Award shall include a pre-established formula, such that
payment, retention or vesting of the Award is subject to the achievement during
a Performance Period or Performance Periods, as determined by the Administrator,
of a level or levels of, or increases in, in each case as determined by the
Administrator, one or more of the following performance measures with respect to
the Company: net sales; revenue; revenue growth or product revenue growth;
operating income (before or after taxes); pre- or after-tax income or loss
(before or after allocation of corporate overhead and bonus); net earnings;
earnings per share; net income or loss (before or after taxes); return on
equity; total shareholder return; return on assets or net assets; appreciation
in and/or maintenance of share price; market share; gross profits; earnings or
loss (including earnings or loss before taxes, before interest and taxes, or
before earnings before interest, taxes, depreciation and amortization); economic
value-added models or equivalent metrics; comparisons with various stock market
indices; reductions in costs; cash flow or cash flow per share (before or after
dividends); return on capital (including return on total capital or return on
invested capital); cash flow return on investment; improvement in or attainment
of expense levels or working capital levels, including cash, inventory and
accounts receivable; operating margin; gross margin; cash margin; year-end cash;
debt reduction; shareholder equity; operating efficiencies; market share;
customer satisfaction; customer growth; employee satisfaction; research and
development achievements; manufacturing achievements (including obtaining
particular yields from manufacturing runs and other measurable objectives
related to process development activities); regulatory achievements (including
submitting or filing applications or other documents with regulatory authorities
or receiving approval of any such applications or other documents and passing
pre-approval inspections (whether of the Company or the Company’s third-party
manufacturer) and validation of manufacturing processes (whether the Company’s
or the Company’s third-party manufacturer’s)); financial ratios, including those
measuring liquidity, activity, profitability or leverage; cost of capital or
assets under management; financing and other capital raising transactions
(including sales of the Company’s equity or debt securities; factoring
transactions; sales or licenses of the Company’s assets, including its
intellectual property, whether in a particular jurisdiction or territory or
globally; or through partnering transactions); and implementation, completion or
attainment of measurable objectives with respect to research, development,
manufacturing, commercialization, products or projects, production volume
levels, acquisitions and divestitures; factoring transactions; and recruiting
and maintaining personnel. Performance criteria may be measured on an absolute
(e.g., plan or budget) or relative basis, and may be established on a
corporate-wide basis or with respect to one or more business units, divisions,
subsidiaries or business segments. Relative performance may be measured against
a group of peer companies, a financial market index or other acceptable
objective and quantifiable indices. The Award Agreement may provide that if the
Administrator determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which the
Administrator conducts its business, or other events or circumstances render the
performance objectives unsuitable, the Administrator may modify the performance
objectives or the related minimum acceptable level of achievement, in whole or
in part, as the Administrator deems appropriate and equitable. Performance
measures may vary from Performance Award to Performance Award, respectively, and
from Participant to Participant, and may be established on a stand-alone basis,
in tandem or in the alternative. The Administrator shall have the power to
impose such other restrictions on Awards subject to this Section as it may deem
necessary or appropriate.


16

--------------------------------------------------------------------------------





(b)
Settlement of Performance Awards shall be in cash, Shares, other Awards, other
property, net settlement, or any combination thereof, in the discretion of the
Administrator.





(c)
The Administrator shall specify the circumstances in which, and the extent to
which, Performance Awards shall be paid or forfeited in the event of a
Participant’s termination as a Service Provider.




11.
Other Awards. The Administrator is authorized, subject to limitations under
applicable law, to grant to Participants such other Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Shares or factors that may influence the
value of Shares, including convertible or exchangeable debt securities, other
rights convertible or exchangeable into Shares, purchase rights for Shares,
Awards with value and payment contingent upon performance of the Company or
business units thereof or any other factors designated by the Administrator. The
Administrator shall determine the terms and conditions of such Awards. Shares
delivered pursuant to an Award in the nature of a purchase right granted under
this Section shall be purchased for such consideration, paid for at such times,
by such methods and in such forms, including cash, Shares, other Awards, other
property, or any combination thereof, as the Administrator shall determine. Cash
awards may also be granted pursuant to this Section.




12.
Compliance with Code Section 409A. Awards will be designed and operated in such
a manner that they are either exempt from the application of, or comply with,
the requirements of Code Section 409A, except as otherwise determined in the
sole discretion of the Administrator. The Plan and each Award Agreement under
the Plan is intended to meet the requirements of Code Section 409A and will be
construed and interpreted in accordance with such intent, except as otherwise
determined in the sole discretion of the Administrator. To the extent that an
Award or payment, or the settlement or deferral thereof, is subject to Code
Section 409A the Award will be granted, paid, settled or deferred in a manner
that will meet the requirements of Code Section 409A, such that the grant,
payment, settlement or deferral will not be subject to the additional tax or
interest applicable under Code Section 409A.




13.
Leaves of Absence/Transfer Between Locations. Unless the Administrator provides
otherwise, vesting of Awards granted hereunder will be suspended during any
unpaid leave of absence. A Participant will not cease to be an Employee in the
case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, or any
Subsidiary. For purposes of Incentive Stock Options, no such leave may exceed
three (3) months, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, then six (6) months
following the first day of such leave, any Incentive Stock Option held by the
Participant will cease to be treated as an Incentive Stock Option and will be
treated for tax purposes as a Nonstatutory Stock Option.




14.
Limited Transferability of Awards. Unless determined otherwise by the
Administrator, Awards may not be sold, pledged, assigned, hypothecated, or
otherwise transferred in any manner other than by will or by the laws of descent
and distribution, and may be exercised, during the lifetime of the Participant,
only by the Participant.



17

--------------------------------------------------------------------------------




15.
Adjustments; Dissolution or Liquidation; Merger or Change in Control.





(a)
Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of securities that may be delivered under the Plan and/or the number, class, and
price of securities covered by each outstanding Award, and the limits set forth
in Sections 3 and 5 of the Plan.





(b)
Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.





(c)
Merger or Change in Control.





(i)
In the event of a merger or Change in Control, each outstanding Award will be
treated as the Administrator determines without a Participant’s consent,
including, without limitation, that (A) Awards will be assumed, or substantially
equivalent Awards will be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof) with appropriate adjustments as to the
number and kind of shares and prices; (B) upon written notice to a Participant,
that the Participant’s Awards will terminate upon or immediately prior to the
consummation of such merger or Change in Control (subject to the provisions of
the following paragraph); (C) outstanding Awards will vest and become
exercisable, realizable, or payable, or restrictions applicable to an Award will
lapse, in whole or in part prior to or upon consummation of such merger or
Change in Control, and, to the extent the Administrator determines, terminate
upon or immediately prior to the effectiveness of such merger of Change in
Control; (D) (1) the termination of an Award in exchange for an amount of cash
and/or property, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights as of the
date of the occurrence of the transaction (and, for the avoidance of doubt, if
as of the date of the occurrence of the transaction the Administrator determines
in good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’s rights, then such Award may be
terminated by the Company without payment), or (2) the replacement of such Award
with other rights or property selected by the Administrator in its sole
discretion; or (E) any combination of the foregoing. In taking any of the
actions permitted under this Section 15(c), the Administrator will not be
obligated to treat all Awards, all Awards held by a Participant, or all Awards
of the same type, similarly.





(ii)
In the event that the Company does not continue and the successor corporation
does not assume or substitute for the Award (or portion thereof) then with
respect to the Award (or portion thereof), the Participant will fully vest in
and have the right to exercise all of his or her outstanding Options and Stock
Appreciation Rights, including Shares as to which such Awards would not
otherwise be vested or exercisable, all restrictions on Restricted Stock and
Restricted Stock Units will lapse, and, with respect to Awards with




18

--------------------------------------------------------------------------------







performance-based vesting, unless otherwise provided in an Award Agreement, all
performance goals or other vesting criteria will be deemed achieved at one
hundred percent (100%) of target levels and all other terms and conditions met.
In addition, if an Option or Stock Appreciation Right is not continued, assumed
or substituted in the event of a merger or Change in Control, the Administrator
will notify the Participant in writing or electronically that the Option or
Stock Appreciation Right will be exercisable for a period of time determined by
the Administrator in its sole discretion, and the Option or Stock Appreciation
Right will terminate upon the expiration of such period.



(iii)
For the purposes of this subsection 15(c), an Award will be considered assumed
if, following the merger or Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the merger or Change in Control, the consideration (whether stock, cash, or
other securities or property) received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of an Option or
Stock Appreciation Right or upon the payout of a Restricted Stock Unit, for each
Share subject to such Award, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or Change in
Control.





(iv)
Notwithstanding anything in this Section 15(c) to the contrary, unless otherwise
provided in an Award Agreement, an Award that vests, is earned or paid-out upon
the satisfaction of one or more performance goals will not be considered assumed
if the Company or its successor modifies any of such performance goals without
the Participant’s consent in a manner that would be adverse to the Participant;
provided, however, a modification to such performance goals only to reflect the
successor corporation’s post-Change in Control corporate structure will not be
deemed to invalidate an otherwise valid Award assumption.





(v)
Notwithstanding anything in this Section 15(c) to the contrary, if a payment
under an Award Agreement is subject to Code Section 409A and if the change in
control definition contained in the Award Agreement does not comply with the
definition of “change of control” for purposes of a distribution under Code
Section 409A, then any payment of an amount that is otherwise accelerated under
this Section will be delayed until the earliest time that such payment would be
permissible under Code Section 409A without triggering any penalties applicable
under Code Section 409A.



19

--------------------------------------------------------------------------------




16.
Tax Considerations.





(a)
Withholding Requirements. Prior to the delivery of any Shares or cash pursuant
to an Award (or exercise, vesting or settlement thereof, as applicable), the
Company will have the power and the right to deduct or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy federal,
state, local, foreign or other taxes (including the Participant’s FICA
obligation) required to be withheld with respect to such Award (or exercise,
vesting or settlement thereof, as applicable).





(b)
Withholding Arrangements. The Administrator, in its sole discretion and pursuant
to such procedures as it may specify from time to time, may permit a Participant
to satisfy such tax withholding obligation, in whole or in part by (without
limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld, (iii) delivering to the Company
already-owned Shares having a Fair Market Value equal to the statutory amount
required to be withheld, provided the delivery of such Shares will not result in
any adverse accounting consequences, as the Administrator determines in its sole
discretion, or (iv) selling a sufficient number of Shares otherwise deliverable
to the Participant through such means as the Administrator may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. The amount of the withholding requirement will be
deemed to include any amount which the Administrator agrees may be withheld at
the time the election is made, not to exceed the amount determined by using the
maximum federal, state or local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined. The Fair Market Value of the Shares to be withheld
or delivered will be determined as of the date that the taxes are required to be
withheld.




17.
No Effect on Employment or Service. Neither the Plan nor any Award will confer
upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.




18.
Term of Plan. Unless earlier terminated under Section 19(a) below, the Plan will
continue in effect for a term of ten (10) years from the later of (a) the
Effective Date of the Plan, or (b) the earlier of the most recent Board or
stockholder approval of an increase in the number of Shares reserved for
issuance under the Plan.




19.
Amendment and Termination of the Plan.





(a)
Amendment and Termination. The Board may at any time amend, alter, suspend or
terminate the Plan.





(b)
Stockholder Approval. The Company will obtain stockholder approval of any Plan
amendment to the extent necessary and desirable to comply with Applicable Laws.





(c)
Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.



20

--------------------------------------------------------------------------------




20.
Conditions upon Issuance of Shares.





(a)
Legal Compliance. Shares will not be issued pursuant to the exercise of an Award
unless the exercise of such Award and the issuance and delivery of such Shares
will comply with Applicable Laws.





(b)
Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.




21.
Inability to Obtain Authority. The inability of the Company to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, will relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority will not have
been obtained.




22.
Stockholder Approval. The Plan will be subject to approval by the stockholders
of the Company within twelve (12) months after the date the Plan is adopted by
the Board. Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws.



21

--------------------------------------------------------------------------------



CELL SOURCE, INC. 2019 EQUITY INCENTIVE PLAN


STOCK OPTION AGREEMENT


Unless otherwise defined herein, the terms defined in the Cell Source, Inc. 2019
Equity Incentive Plan (the “Plan”) shall have the same defined meanings in this
Stock Option Agreement (this “Option Agreement”).


Name:


Address:


The undersigned Participant has been granted an Option to purchase Common Stock
of the Company, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:



I.
NOTICE OF STOCK OPTION GRANT



Name:
     
Address:
   
The undersigned Participant has been granted an Option to Purchase Common Stock
of the Company, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:




   
Date of Grant:
     
Vesting Commencement Date:
     
Exercise Price per Share:
     
Total Number of Shares Granted:
     
Total Exercise Price:
     
Type of Option:
     
Term/Expiration Date:
 




--------------------------------------------------------------------------------



Vesting Schedule:


This Option shall be exercisable, in whole or in part, according to the
following vesting schedule:


[Twenty-five percent (25%) of the Shares subject to the Option shall vest on the
one (1) year anniversary of the Vesting Commencement Date, and one forty-eighth
(1/48th) of the Shares subject to the Option shall vest each month thereafter on
the same day of the month as the Vesting Commencement Date (and if there is no
corresponding day, on the last day of the month), subject to Participant
continuing to be a Service Provider through each such date.


Notwithstanding the foregoing, in the event of a Change in Control, and subject
to Participant continuing to be a Service Provider through the date of such
Change in Control, Participant will fully vest in and have the right to exercise
all of the Shares subject to this Option. The Administrator will notify
Participant in writing or electronically that this Option will be exercisable
for a period of time determined by the Administrator in its sole discretion,
and, to the extent the Administrator determines, terminate upon or immediately
prior to the effectiveness of the Change in Control.]


Termination Period:


This Option shall be exercisable for three (3) months after Participant ceases
to be a Service Provider, unless such cessation is due to Participant’s death or
Disability, in which case this Option shall be exercisable for twelve (12)
months after Participant ceases to be a Service Provider. Notwithstanding the
foregoing sentence, in no event may this Option be exercised after the
Term/Expiration Date as provided above and this Option may be subject to earlier
termination as provided in Section 13(c) of the Plan.



II.
AGREEMENT




1.
Grant of Option. The Administrator of the Company hereby grants to the
Participant named in the Notice of Stock Option Grant in Part I of this
Agreement (“Participant”), an option (the “Option”) to purchase the number of
Shares set forth in the Notice of Stock Option Grant, at the exercise price per
Share set forth in the Notice of Stock Option Grant (the “Exercise Price”), and
subject to the terms and conditions of the Plan, which is incorporated herein by
reference. Subject to Section 19(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and this Option Agreement, the
terms and conditions of the Plan shall prevail.



If designated in the Notice of Stock Option Grant as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code. Nevertheless, to the extent that it exceeds
the $100,000 rule of Code Section 422(d), this Option shall be treated as a
Nonstatutory Stock Option (“NSO”). Further, if for any reason this Option (or
portion thereof) shall not qualify as an ISO, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a NSO
granted under the Plan. In no event shall the Administrator, the Company or any
Parent or Subsidiary or any of their respective employees or directors have any
liability to Participant (or any other person) due to the failure of the Option
to qualify for any reason as an ISO.



2.
Exercise of Option.





(a)
Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and with the applicable provisions of the Plan and this Option Agreement.



2

--------------------------------------------------------------------------------







(b)
Method of Exercise. This Option shall be exercisable by delivery of an exercise
notice in the form attached as Exhibit A (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which shall
state the election to exercise the Option, the number of Shares with respect to
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company. The Exercise
Notice shall be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares, together with any applicable tax withholding. This Option
shall be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by payment of the aggregate Exercise Price,
together with any applicable tax withholding.



No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise comply with Applicable Laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to Participant on the date on which the Option is exercised with respect to such
Shares.



3.
Lock-Up Period. Participant hereby agrees that Participant shall not offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
Common Stock (or other securities) of the Company or enter into any swap,
hedging or other arrangement that transfers to another, in whole or in part, any
of the economic consequences of ownership of any Common Stock (or other
securities) of the Company held by Participant (other than those included in the
registration) for a period specified by the representative of the underwriters
of Common Stock (or other securities) of the Company not to exceed one hundred
and eighty (180) days following the effective date of any registration statement
of the Company filed under the Securities Act (or such other period as may be
requested by the Company or the underwriters to accommodate regulatory
restrictions on (i) the publication or other distribution of research reports
and (ii) analyst recommendations and opinions, including, but not limited to,
the restrictions contained in NASD Rule 2711(f)(4) or NYSE Rule 472(f)(4), or
any successor provisions or amendments thereto).



Participant agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriters that are consistent with
the foregoing or necessary to give further effect thereto. In addition, if
requested by the Company or the representative of the underwriters of Common
Stock (or other securities) of the Company, Participant shall provide, within
ten (10) days of such request, such information as may be required by the
Company or such representative in connection with the completion of any public
offering of the Company’s securities pursuant to a registration statement filed
under the Securities Act. The obligations described in this Section 4 shall not
apply to a registration relating solely to employee benefit plans on Form S-1 or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a Securities Exchange Commission Rule 145
transaction on Form S-4 or similar forms that may be promulgated in the future.
The Company may impose stop-transfer instructions with respect to the shares of
Common Stock (or other securities) subject to the foregoing restriction until
the end of said one hundred and eighty (180) day (or other) period. Participant
agrees that any transferee of the Option or shares acquired pursuant to the
Option shall be bound by this Section 4.



4.
Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Participant:





(a)
cash;



3

--------------------------------------------------------------------------------







(b)
check;





(c)
consideration received by the Company under a formal cashless exercise program
adopted by the Company at the direction of the Administrator in connection with
the Plan; or





(d)
surrender of other Shares which (i) shall be valued at its Fair Market Value on
the date of exercise, and (ii) must be owned free and clear of any liens,
claims, encumbrances or security interests, if accepting such Shares, in the
sole discretion of the Administrator, shall not result in any adverse accounting
consequences to the Company.




5.
Restrictions on Exercise. This Option may not be exercised until such time as
the Plan has been approved by the stockholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any Applicable
Law.




6.
Non-Transferability of Option. This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Participant only by Participant. The terms of
the Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Participant.




7.
Term of Option. This Option may be exercised only within the term set out in the
Notice of Stock Option Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Option Agreement.




8.
Tax Obligations.





(a)
Tax Withholding. Participant agrees to make appropriate arrangements with the
Company (or the Parent or Subsidiary employing or retaining Participant) for the
satisfaction of all Federal, state, local and foreign income and employment tax
withholding requirements applicable to the Option exercise. Participant
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver the Shares if such withholding amounts are not delivered at
the time of exercise.





(b)
Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Date of Grant, or (ii) the date one (1) year after
the date of exercise, Participant shall immediately notify the Company in
writing of such disposition. Participant agrees that Participant may be subject
to income tax withholding by the Company on the compensation income recognized
by Participant.





(c)
Code Section 409A. Notwithstanding any provision of the Plan or this Option
Agreement to the contrary, this Option is intended to be exempt from Code
Section 409A; provided, that the Company does not guarantee to Participant any
particular tax treatment of the Option. In no event whatsoever shall the Company
be liable for any additional tax, interest or penalties that may be imposed on
Participant by Code Section 409A or any damages for failing to comply with Code
Section 409A.



4

--------------------------------------------------------------------------------






9.
Entire Agreement; Governing Law. The Plan is incorporated herein by reference.
The Plan and this Option Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof, and may not be modified adversely to
the Participant’s interest except by means of a writing signed by the Company
and Participant. This Option Agreement is governed by the internal substantive
laws but not the choice of law rules of Nevada.




10.
No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.



5

--------------------------------------------------------------------------------



Participant acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts the
Option subject to all of the terms and provisions of this Option Agreement and
the Plan. Participant has reviewed the Plan and this Option Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Option Agreement and fully understands all provisions of this
Option Agreement. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan or this Option Agreement. Participant further agrees to
notify the Company upon any change in the residence address indicated below.


PARTICIPANT
 
CELL SOURCE, INC.
            Signature  
By:
                 
Print Name
 
Print Name
                     
Title
                 
Residence Address
                     
Email Address
   





6

--------------------------------------------------------------------------------



EXHIBIT A


CELL SOURCE, INC. 2019 EQUITY INCENTIVE PLAN


EXERCISE NOTICE


Cell Source, Inc.
57 West 57th Street, Suite 400
New York, New York  10019
Attention: Corporate Secretary



1.
Exercise of Option. Effective as of today, ________________, ____, the
undersigned (“Participant”) hereby elects to exercise Participant’s option (the
“Option”) to purchase ________________ shares of the Common Stock (the “Shares”)
of Cell Source, Inc. (the “Company”) under and pursuant to the Cell Source, Inc.
2019 Equity Incentive Plan (the “Plan”) and the Stock Option Agreement dated
____ __, ____ (the “Option Agreement”).




2.
Exercise Method. Participant hereby selects the following method of exercise for
the Option designated in Section 1 above.




 ☐
(Check only one of the two categories below)
     ☐
Exercise/Buy Method
 
Participant’s check in the amount of $____ representing the option price
multiplied by the number of Shares exercised plus the required federal and state
tax withholding amounts is attached in full payment for the Shares.  If
Participant chooses to pay the aggregate exercise price by surrendering shares
of the Company’s Common Stock, the Company will notify the Participant regarding
the number of shares required to cover the aggregate exercise price, and
Participant will submit certificate(s) representing such shares together with a
check in the amount of the required tax withholding amounts determined by the
Company.
     
Exercise/Sell Method
 
Participant elects to pay the option price for the Shares which Participant is
entitled to receive pursuant to this option exercise and simultaneously sell, or
have sold on Participant’s behalf, in an open market transaction on the date of
exercise, the number of shares which are estimated to yield sales proceeds
approximating the sum of the total option exercise price and such other amount
which the Company is required by federal and/or state law to retain for tax
withholding purposes.





3.
If Exercise/Sell Method is Elected.  If the Exercise/Sell Method is elected, by
signing this Exercise Notice, Participant:





(a)
authorizes _______________, a broker (the “Broker”), to sell on Participant’s
behalf the Shares;




--------------------------------------------------------------------------------





(b)
assigns to the Broker all of Participant’s right, title and interest in and to
the Shares subject to the Option;





(c)
authorizes the Company and its stock transfer agent to issue to or for the
account of the Broker the Shares subject to the Option;





(d)
assigns to the Company from the proceeds of the sale all of Participant’s right,
title and interest in an aggregate amount equal to the option price of the
Shares subject to the Option exercise plus the amount of all applicable federal
and state withholding taxes; and





(e)
authorizes the Broker to pay from the proceeds of the sale directly to the
Company the total amount assigned under (d) above and to pay any excess proceeds
to the Participant.




4.
Representations of Participant. Participant acknowledges that Participant has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.




5.
Rights as Stockholder. Until the issuance of the Shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Common Stock subject to an
Award, notwithstanding the exercise of the Option. The Shares shall be issued to
Participant as soon as practicable after the Option is exercised in accordance
with this Option Agreement. No adjustment shall be made for a dividend or other
right for which the record date is prior to the date of issuance except as
provided in Section 13 of the Plan.




6.
Tax Consultation. Participant understands that Participant may suffer adverse
tax consequences as a result of Participant’s purchase or disposition of the
Shares. Participant represents that Participant has consulted with any tax
consultants Participant deems advisable in connection with the purchase or
disposition of the Shares and that Participant is not relying on the Company for
any tax advice.




7.
Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this Exercise Notice shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Exercise Notice shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.




8.
Interpretation. Any dispute regarding the interpretation of this Exercise Notice
shall be submitted by Participant or by the Company forthwith to the
Administrator, which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Administrator shall be final and binding on
all parties.




9.
Governing Law; Severability. This Exercise Notice is governed by the internal
substantive laws, but not the choice of law rules, of Nevada. In the event that
any provision hereof becomes or is declared by a court of competent jurisdiction
to be illegal, unenforceable or void, this Exercise Notice shall continue in
full force and effect.




10.
Entire Agreement. The Plan and Option Agreement are incorporated herein by
reference. This Exercise Notice, the Plan and the Option Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof, and may not
be modified adversely to the Participant’s interest except by means of a writing
signed by the Company and Participant.



2

--------------------------------------------------------------------------------





Submitted by:
 
Accepted by:
           
PARTICIPANT
 
CELL SOURCE, INC.
                 
Signature
  By:
                 
Print Name
 
Print Name
                     
Title
     
Address:
 
Address:
                                       
Date Received



3
3